UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-5056



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KARL KJ JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:07-cr-00098-GRA-1)


Submitted:   August 29, 2008             Decided:   December 15, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian W. Shaughnessy, Washington, D.C., for Appellant. Kevin F.
McDonald, Acting United States Attorney, David C. Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Karl KJ Johnson was found guilty by a jury of wire fraud

under 18 U.S.C.A. § 1343 (West Supp. 2008), and was sentenced to

eighty-seven months of imprisonment.        On appeal he raises three

issues, whether: (1) irrelevant and prejudicial evidence improperly

associated him with criminal conduct; (2) his conviction was

supported by substantial evidence, and (3) his sentence was imposed

in conformance with the advisory Sentencing Guidelines and was

disparate from other defendants.       For the reasons that follow, we

affirm.

          First, we find no clear abuse of discretion by the

district court by allowing background testimony related to the

Government’s investigation of complicated financial fraud.      United

States v. Russell, 971 F.2d 1098, 1104 (4th Cir. 1992).      Nor do we

find reversible error by the district court under either the

hearsay rule, United States v. Love, 767 F.2d 1052, 1063 (4th Cir.

1985), or Fed. R. Evid. 403 and related rules.          United States

v. Heyward, 729 F.2d 297, 301 n.2 (4th Cir. 1984).

          Second,    viewing    the        evidence    as    required,

Glasser v. United States, 315 U.S. 60, 80 (1942), we find there was

sufficient evidence to support Johnson’s conviction for wire fraud.

United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996).      The

Government proved both elements required to sustain the conviction.

See United States v. Curry, 461 F.3d 452, 457 (4th Cir. 2006)


                                   2
(noting    that   wire    fraud      has   two    essential    elements:   (1)    the

existence of a scheme to defraud and (2) use of wire communication

in furtherance of that scheme).

            Finally, the district court’s eighty-seven month sentence

was not an abuse of discretion.             Gall v. United States, 128 S. Ct.

586, 597 (2007) (stating review standard).                     Johnson received a

sentence     within      his    properly-calculated           advisory   Sentencing

Guidelines     range,      which      is   entitled      to    a    presumption    of

reasonableness.       United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007)

(upholding presumption of reasonableness for within-Guidelines

sentence).        Johnson      has   failed      to   rebut   the   presumption    of

reasonableness by showing that the sentence was unreasonable when

measured against the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008)

factors.

            Accordingly, we grant the Government’s motion to submit

the case on briefs and affirm.                 We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           3